                                                       [Dkt. No. 60]

                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE


ANNA BARAN,

               Plaintiff,
                                     Civil No. 17-7425 (RMB/JS)
     v.

ASRC FEDERAL, MISSION                OPINION
SOLUTIONS, ROSE WELLS, FRANCIS
MCKENNA, SUSAN GOLDBERG,

               Defendants.



APPEARANCES:

HAGERTY & BLAND-TULL LAW LLC
By: LaTonya Bland-Tull, Esq.; Robert J. Hagerty, Esq.
523 Haddon Avenue
Collingswood, New Jersey 08108
     Counsel for Plaintiff Anna Baran

LITTLER MENDELSON P.C.
By: William J. Leahy, Esq.; Alexa J. Laborda Nelson, Esq.
Three Parkway
1601 Cherry Street, Suite 1400
Philadelphia, Pennsylvania 19102-1321
     Counsel for Defendant Mission Solutions, LLC




                                 1
RENÉE MARIE BUMB, United States District Judge:

     Following four years of litigation – which included almost

three years in state court, removal to federal court, and a

four-day trial before this Court – the jury spoke:   Defendant

Mission Solutions, LLC (“MSE” or “Defendant”), owed its former

employee, Plaintiff Anna Baran, $3.5 million in compensatory

damages for defaming her by falsely reporting that she had

threatened workplace violence.   It is a verdict that Defendant

contends must be set aside because Plaintiff’s defamation claim

was time-barred long before she ever commenced suit.

     As odd as it seems, it was not until the close of

Plaintiff’s case that the Court learned about the parties’

longstanding disagreement over the statute of limitations for

the defamation claim.   Defendant argues that neither Plaintiff’s

pleadings nor the evidence presented at trial support a finding

that any defamatory conduct occurred within the statute of

limitations.   Plaintiff disagrees, contending that a prior state

court ruling, which applied the “discovery rule” and ordered

Plaintiff’s defamation claim to proceed to trial, binds this

Court as “law of the case.”

     With the benefit of post-trial briefing, this Court agrees

with Defendant: the defamation claim should have never proceeded

to trial.   Plaintiff clearly misstated the law to the state

court, precipitating the state court’s erroneous application of

                                 2
the discovery rule to a defamation claim.   Thus, the state

court’s unfortunate and incorrect ruling that Plaintiff could

present her defamation claim to a jury, which extended the case

for years and resulted in the verdict in Plaintiff’s favor, was

a direct result of Plaintiff’s misstatements.

      This Court holds that a verdict caused by a legal calamity

of Plaintiff’s own creation cannot stand.   For that reason,

Defendant’s Renewed Motion for Judgment as a Matter of Law

pursuant to Fed. R. Civ. P. 50(b), or in the alternative a New

Trial pursuant to Fed. R. Civ. P. 59(a)(1) [Dkt. Nos. 59, 60,

67], will be GRANTED, and the jury verdict on the defamation

claim will be set aside.    The Court will direct the entry of

judgment on the jury’s verdict on the retaliation claim and

judgment as a matter of law in favor of Defendant on the

defamation claim.


I.    FACTUAL BACKGROUND

     Plaintiff Anna Baran is a former employee of MSE, a military

defense contractor that supplies systems engineering, software

engineering, integration services and products for mission-

critical defense systems.    Plaintiff worked for MSE as a Senior

Quality Assurance Engineer, a position that required security

clearances, until she was terminated for allegedly threatening

to shoot three of her supervisors at MSE.


                                  3
     According to Plaintiff’s co-workers, Rosemarie Wells and

Gaynelle Johnson, Plaintiff had long complained that she was the

victim of “bullying” by one of her supervisors, Sue Goldberg.

On January 7, 2013, Plaintiff allegedly told Wells, “don’t be

surprised if this place goes up.” Plaintiff allegedly stated

that “if [she] had a gun,” she would shoot Goldberg, Pat

Brencher, and Paul Nocito (her other supervisors).    Given

Plaintiff’s history of complaining about “bullying,” Wells

became concerned and “very, very upset” about Plaintiff’s

statements.   That same day, Wells reported Plaintiff’s comments

to MSE’s Facility Security Officer Francis McKenna.   Soon

thereafter, Plaintiff was suspended pending an investigation

into her alleged threats.   During the investigation, Plaintiff

denied making any such threats.   Despite Plaintiff’s denials,

she was arrested and charged with making a terroristic threat on

January 9, 2013.   A few days later, January 14, 2013, Defendant

terminated Plaintiff’s employment.

     On January 15, 2013, McKenna updated Plaintiff’s incident

history in the Joint Personnel Adjudication System (“JPAS” or

the “JPAS system”) to reflect the circumstances surrounding

Plaintiff’s termination.    JPAS functions as the Department of

Defense (“DoD”) personnel database of record for security

clearance processing.   According to MSE, McKenna entered this

information because federal regulations, reflected in the

                                  4
National Industrial Security Program Operating Manual

(“NISPOM”), require MSE to update JPAS with any “adverse

information coming to their attention concerning any of their

cleared employees.” See NISPOM, Section 3, at 1-302(a).    On May

1, 2013, McKenna finalized his earlier incident report about

Plaintiff’s termination in JPAS (hereinafter referred to as the

“JPAS Report”).   In its entirety, the JPAS Report submitted by

McKenna states:

     “On 1/7/13 MSE employee [Rosemarie Wells] advised FSO
     [Francis McKenna] that MSE employee Anna Baran allegedly
     made statements to [Rose] that she intended to go get a
     rifle and return to MSE and shoot 3 employees. This was
     partly due to a human resources issue in which Baran
     alleged workplace bullying by her supervisor. On 1/8/13
     Baran was sent home on administrative leave while the
     allegations were investigated. The Moorestown, NJ Police
     were notified (incident # 2003-000002810 and they
     interviewed [Rose] as part of their investigation.
     Burlington County Judge Lois Downey charged Baran with
     terroristic threats and as a bail condition ordered that
     Baran be evaluated by the Screening Crisis Intervention
     Program.   This was done at 1AM on 1/9/13. She was
     released at 6AM and taken to the Burlington County Jail
     on the above charge. MSE HR investigation was done from
     1/9-14/13 and the decision to terminate Baran was made
     on 1/14/13.”

MSE Trial Ex. 27.

     Although the criminal charges against Plaintiff were

eventually dropped, and her record was expunged, the JPAS Report

does not reflect the final disposition of that matter.    In this

action, Plaintiff contended that MSE’s comments about the nature

of her termination in the JPAS Report prevented her from


                                 5
obtaining a comparable job.1   In at least one instance, Plaintiff

claimed that a job offer was rescinded because she was unable to

secure a security clearance due to the description of events in

the JPAS Report.   Consequently, Plaintiff alleged that

Defendant’s actions continued to negatively impact her

professional, financial, and emotional well-being.


II.   PROCEDURAL HISTORY

      The procedural history of this case is long and

complicated.   It began over four years ago, on January 6, 2015,

when Plaintiff filed her original pro se Complaint against

Defendant in the Superior Court of New Jersey, Law Division,

Burlington County (Case No. BUR-L-53-15).   Throughout the course

of those years, the case had been dismissed, reinstated,

proceeded through discovery, and finally set for trial in state

court – all before it was removed to this Court pursuant to 28

U.S.C. § 1442 (the “Federal Officer Removal Statute”) on the eve

of trial in state court.


      A.   Early Stages in New Jersey State Court

      In her initial pro se Complaint, Plaintiff alleged causes

of action that she described as negligence, malicious

prosecution, intentional and negligence infliction of emotional


1 As discussed infra Section IV.A, at trial, Plaintiff’s
defamation claim was based solely upon information contained in
the JPAS report.
                                6
distress, defamation, slander, tortious interference, and

retaliation.   On April 24, 2015, the Superior Court granted

Defendant’s Motion to Dismiss and dismissed Plaintiff’s pro se

Complaint without prejudice, but ordered that: (1) Plaintiff was

required to retain legal counsel by July 1, 2015; (2) Defendant

was required to issue a neutral employment reference; and (3)

Defendant was required to use its best efforts to assist

Plaintiff in obtaining a security clearance. [Dkt. No. 1-2, at

69].

       Almost seven months passed before Plaintiff’s current

attorneys first entered an appearance on her behalf on November

16, 2015.   Another eight months passed before Plaintiff filed a

Motion to Correct a Clerical Error and Amend Complaint on July

26, 2016, seeking to reinstate the case.   On October 6, 2016,

the Superior Court granted Plaintiff’s motion, reinstating the

case and permitting Plaintiff to file an Amended Complaint.

[Dkt. No. 1-2, at 72].

       Plaintiff, at this point represented by counsel, filed her

Amended Complaint on October 18, 2016, almost two years after

she originally commenced the case.    Plaintiff’s Amended

Complaint asserted four counts against Defendant: (1)

Defamation, Libel and Slander (Count One); (2) Defamation, Libel

and Slander per se (Count Two); (3) Hostile Environment in

violation of the New Jersey Law Against Discrimination (“NJLAD”)

                                  7
(Count Three); and (4) Retaliatory Discharge in Violation of the

NJLAD (Count Four). See Pl.’s Am. Compl. [Dkt. No. 1-2, at 81-

90].

       On March 6, 2017, the Superior Court dismissed Counts One,

Two, and Three of Plaintiff’s Amended Complaint, leaving only

Plaintiff’s retaliation claim under the NJLAD (Count Four) as

the parties proceeded to discovery. [Dkt. No. 1-2, at 73-80].

After the parties conducted depositions and other discovery on

Plaintiff’s lone remaining retaliation claim, Defendant moved

for summary judgment.    In response, Plaintiff filed a Motion for

Reconsideration of the Superior Court’s prior order dismissing

the defamation claims.


       B.   Motion for Reconsideration

       At oral argument before Superior Court Judge John E.

Harrington on September 8, 2017, one month before the scheduled

trial, Plaintiff’s counsel argued for the first time that her

defamation claims should be reinstated because they were

premised upon McKenna’s statements in the JPAS Report.   During

oral argument, counsel for Plaintiff conceded that the

statements in the JPAS Report were made in 2013 and, thus, would

normally be time-barred under New Jersey’s one-year statute of

limitations for defamation claims. See Superior Court Hearing

Transcript, September 8, 2017 (“Superior Court Transcript”)[Dkt.

No. 59-1, Ex. E], at 13:14-23.   However, Plaintiff argued, her
                                 8
claims should be tolled under the “discovery rule,” because

Plaintiff did not learn of the existence of the JPAS Report

until August 2014, when it impacted her ability to obtain a

security clearance. See id., at 13:23-17:16.   In relevant part,

Plaintiff’s counsel had the following exchange with Judge

Harrington:

     THE COURT: Okay. From your perspective, what is the
     operative date that is within the one year? Because
     it's a hard and fast rule unless you can tell me
     discovery or some other exception. So, go.

     MS. BLAND-TULL: Simply put, what Your Honor just said
     is exactly true. Ms. Baran did not discover this JPAS
     entry until she began to search for employment.

     THE COURT: When was that?

     MS. BLAND-TULL: She was on unemployment for a few
     months and, then, once she interviewed with L3 in
     August of 2015, they –

     MR. HAGERTY: '14.

     MS. BLAND-TULL: I'm sorry. 2014, excuse me, Your
     Honor. That is when she discovered and they alerted
     her to the fact that they were unable to continue or
     they had to rescind the offer that was forthcoming to
     her –

     THE COURT: Because –

     MS.BLAND-TULL: -- because of this information in the
     JPAS system. So, that is when she first –

     THE COURT: August of

     MS. BLAND-TULL: -- learned of it.

     THE COURT: All right. So, discovery is August '14.
     We'll get into all whether it's true or not. August
     '14. So, if that's the operative -that's the discovery
     date, it relates back to all these other
                                9
     circumstances. So the defamation, even though it
     occurred some time ago, would have been filed within
     time. Does the discovery rule apply to defamation? I
     mean, I know it does –

     MS.BLAND-TULL: Yes, I'm -- I'm sorry.

     THE COURT: -- with neg -- with negligence and –

     MS. BLAND-TULL: I -- I was -- my partner was just
     alerting me to the fact that, because I'm getting my
     dates mixed up. If it occurred in August of 2014, she
     was actually within the statute of limitations

     THE COURT: I know.

     MS. BLAND-TULL: -- when she filed.

     THE COURT: I know that. But, -MS.

     BLAND-TULL: Okay.

     THE COURT: The occurrence is her being told. But, the
     action occurred past -- beyond the one year; but, she
     didn't know about it until within the one year.

     []

     THE COURT: So, if she knew in May of '13, then,
     obviously, it's too late, correct?

     MS. BLAND-TULL: Correct.

Id., at 13:23-15:19; 16:12-14. (emphasis added)

     Defendant objected to the applicability of the

discovery rule.   Judge Harrington, however, held that the

discovery rule or the “continuing tort” doctrine served to

toll Plaintiff’s defamation claim, meaning it accrued in

August of 2014 rather than May of 2013.   Under Judge

Harrington’s analysis, Plaintiff’s Amended Complaint was

also timely because her claims fell within the parameters
                                10
of her original Complaint. See Superior Court Transcript,

at 31:15-32:9.   In relevant part, Judge Harrington stated:

      THE COURT: I believe the discovery rule applies. I
      believe that it relates back. I believe that from the
      very, very beginning, she's been aggrieved about the
      actions of -- of -- of the employer. The employer
      did -- now, they should have, could have, would have
      she would have known that this was going down, would
      have been something she should have known. That's a
      different problem for you in the case. What I mean by
      that is sending it to this --

      MS.BLAND-TULL: JPAS.

      MR. LEAHY: The JPAS.

      THE COURT: J-Pack (sic), yeah. If she's in the
      business, she would have known that was happening. I
      think I got her to admit that somewhere along the way
      when we were talking here. But, I'm -- I'm fairly
      confident that I can read the complaint to include all
      tortious acts as continuing tort. They – they
      committed a second tort. You're allowed to -- to file
      a complaint for that basis. I'm comfortable with that.
      That's what I was going to do.

Id.   (emphasis added)

      Despite Defendant’s argument that the defamation

claims were barred by the statute of limitations, Judge

Harrington granted Plaintiff’s Motion for Reconsideration

and reinstated Plaintiff’s defamation claim.   The court

explained that his decision was final and that he would

allow Plaintiff to present the defamation case to the jury

at trial. See Superior Court Transcript, at 36:15-37:3.

The court clarified that he was not “finding up-front that

there’s a defamation claim.   I’m simply saying that you can

                                11
continue to present this to the jury.” Id. at 41:24-42:2

(emphasis added).

     At the conclusion of oral argument, Judge Harrington

ordered the parties to conduct expedited discovery on the

defamation claim, specifically, the date of Plaintiff’s

discovery of the JPAS report, and scheduled trial for

October 2017.   On September 28, 2017, a formal Order was

entered by the Superior Court [Dkt. No. 74], granting

Plaintiff’s Motion for Reconsideration, denying Defendant’s

Motion for Summary Judgment, and requiring Defendant to

file an Amended Answer.2


     C.   Removal to Federal Court

     Following Judge Harrington’s decision to reinstate

Plaintiff’s defamation claim, Defendant removed the case to

this Court on September 25, 2017. [See Dkt. No. 1].

Defendant argued that because Plaintiff’s defamation claim

was based on statements mandatorily entered into the DoD’s

JPAS system, removal was warranted under the Federal

Officer Removal Statute.   Specifically, Defendant contended

that, because it was required to report adverse information



2 Because the September 28, 2017 Order simply formalized Judge
Harrington’s holdings made on the record at oral argument on
September 8, 2017, it is assumed to be binding on the parties,
even though it was not entered until after the case had been
removed to this Court on September 25, 2017.
                                12
into JPAS, it was entitled to absolute immunity defense

under federal law.   Furthermore, Defendant argued that

removal was timely because it had just learned that the

JPAS Report was central to the defamation claims at the

September 8, 2017 oral argument, a position that Plaintiff

does not dispute.    On October 24, 2017, Plaintiff filed a

Motion to Remand [Dkt. No. 5] the case back to state court.

On June 20, 2018, this Court held that Defendant was

entitled to the benefit of the Federal Officer Removal

Statute and that removal was timely. [See Dkt. No. 15].

       After the Motion for Remand had been resolved,

Defendant filed an Amended Answer [Dkt. Nos. 19, 20] in

accordance with Judge Harrington’s September 28, 2017

Order.   Notably, neither Defendant’s Amended Answer nor the

Final Pre-Trial Order [Dkt. No. 30] included the statute of

limitations affirmative defense to the defamation claim,

which Judge Harrington had already ruled could be presented

at trial.   Defendant asserted the statute of limitations

affirmative defense, for the first time following removal,

in its Trial Brief, which was filed less than a month

before trial on February 11, 2019. [See Dkt. No. 38, at

11].




                                 13
     D.     Trial and Jury Verdict

     During a four-day jury trial, from March 4 through March 7,

2019, Plaintiff presented her case that Defendant (1) violated

NJLAD by terminating Plaintiff in retaliation for her complaints

about discriminatory treatment by her supervisor, Sue Goldberg,

and (2) defamed Plaintiff through the incident report entered

into the JPAS system.   In presenting these claims to the jury,

Plaintiff alleged that MSE’s stated reason for her termination

was pre-textual, and that MSE actually terminated Plaintiff in

retaliation for her alleged previous complaints (and threats to

file an EEOC complaint) that Sue Goldberg was discriminating

against Plaintiff on the basis of her Polish national origin.

Plaintiff also alleged that the incident entered into the JPAS

system was knowingly false and defamatory.

     At the close of Plaintiff’s case, Defendant moved for

Judgment as a Matter of Law, arguing that Plaintiff’s defamation

claims should not be allowed to proceed to the jury because (1)

they were barred by the statute of limitations, and (2) the

statements in the JPAS Report were entitled to absolute

immunity.   The Court reserved judgment on Defendant’s motion and

allowed the jury to consider the defamation claim.   The jury

found that Defendant’s statements in the JPAS Report were false

and defamatory, and awarded Plaintiff $3.5 million in damages.



                                 14
       Following the announcement of the verdict, Defendant

 renewed its Motion for a Judgment as a Matter of Law pursuant to

 Fed. R. Civ. P. 50(b), and moved in the alternative for a New

 Trial pursuant to Fed. R. Civ. P. 59(a)(1) or a Remittitur of

 the jury award.   Meanwhile, Plaintiff requested that the jury

 remain empaneled for a trial on punitive damages.    In light of

 the parties scant briefing on the statute of limitations issue

 prior to trial, the Court determined that more briefing was

 necessary before deciding the issue.   Therefore, pending the

 outcome of the Motion for Judgment as a Matter of Law, the Court

 discharged the jury and adjourned the trial on punitive damages.


III.   LEGAL STANDARD

       A motion for judgment as a matter of law may be granted

 where “a party has been fully heard on an issue during a jury

 trial and the court finds that a reasonable jury would not have

 a legally sufficient evidentiary basis to find for the party on

 that issue.” Fed. R. Civ. P. 50(a)(1).   “While a district court

 is permitted to enter judgment as a matter of law at the

 conclusion of a trial, when it concludes that the evidence is

 legally insufficient, it is not required to do so.   To the

 contrary, the district courts are, if anything, encouraged to

 submit the case to the jury, rather than granting such motions.”

 Unitherm Food Sys., Inc. v. Swift-Eckrich, Inc., 546 U.S. 394,

 405 (2006).
                                 15
     If the Court denies or reserves on a motion for judgment as

a matter of law raised during trial, the moving party may renew

that motion post-trial under Fed. R. Civ. P. 50(b).   In order to

preserve the right to renew a motion for judgment as a matter of

law, the moving party must raise a Rule 50(a) motion with

“sufficient specificity to put the [nonmovant] on notice” before

the case is submitted to the jury. Williams v. Runyon, 130 F.3d

568, 571–72 (3d Cir. 1997).   Rule 50(b) provides that, in

deciding a 50(b) motion, the court may: “(1) allow judgment on

the verdict, if the jury returned a verdict; (2) order a new

trial; or (3) direct the entry of judgment as a matter of law.”

Fed. R. Civ. P. 50(b).

     The standard for deciding the renewed motion is the same as

the standard for deciding the motion made at trial. Neville

Chem. Co. v. Union Carbide, 422 F.2d 1205, 1210 n.5 (3d Cir.

1970), cert. denied, 400 U.S. 826 (1970).   A Rule 50 motion

“should only be granted if ‘the record is critically deficient

of that minimum quantity of evidence from which a jury might

reasonably afford relief.” Raiczyk v. Ocean County Veterinary

Hospital, 377 F.3d 266, 269 (3d Cir. 2004)(citing Trabal v.

Wells Fargo Armored Serv. Corp., 269 F.3d 243, 249 (3d Cir.

2001)).   The key “question is not whether there is literally no

evidence supporting the unsuccessful party, but whether there is

evidence upon which a reasonable jury could properly have found

                                16
its verdict.” Johnson v. Campbell, 332 F.3d 199, 204 (3d Cir.

2003)(emphasis in original)(quoting Gomez v. Allegheny Health

Servs., Inc., 71 F.3d 1079, 1083 (3d Cir. 1995)).

      “In making this determination, ‘the court may not weigh the

evidence, determine the credibility of the witnesses, or

substitute its version of the facts for the jury's version.’”

TransWeb, LLC v. 3M Innovative Properties Co., 16 F. Supp. 3d

385, 391–92 (D.N.J. 2014) (quoting Lightning Lube, Inc. v. Witco

Corp., 4 F.3d 1153, 1166 (3d Cir.1993), aff'd, 812 F.3d 1295

(Fed. Cir. 2016)). The Court must “disregard all evidence

favorable to the moving party that the jury is not required to

believe ... [t]hat is ... give credence to the evidence favoring

the nonmovant as well as that evidence supporting the moving

party that is uncontradicted and unimpeached, at least to the

extent that that evidence comes from disinterested witnesses.”

Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 151

(2000)(citation and internal quotation marks omitted).


IV.   DISCUSSION

      In its Motion for Judgment as a Matter of Law, Defendant

argues that the jury verdict should be set aside because (1)

Plaintiff’s defamation claim is barred by the statute of

limitations one-year period from publication, see Marino v.

Westfield Board of Education, 2016 WL 2901706, at *5 (D.N.J.

2016)(citing N.J.S.A. § 2A:14-3) and (2) the contents of the
                                17
JPAS Report are protected by absolute immunity.   In response,

Plaintiff argues, first, that “law of the case” doctrine binds

this Court to Judge Harrington’s decision that the discovery

rule applied to Plaintiff’s defamation claim.   Second, Plaintiff

argues that Defendant waived the statute of limitations defense

by failing to assert it in either the Amended Answer or the

Final Pre-Trial Order.


     A.   Statute of Limitations for Defamation

     At trial Plaintiff cited the statements in the JPAS Report

as the lone evidence supporting her defamation claim.3   This is

consistent with what Plaintiff advised the state court as the

basis for her defamation claim.   It is undisputed that the JPAS

Report was created by McKenna on January 15, 2013 and then

finalized on May 1, 2013.   Plaintiff, however, did not commence

this action until January 6, 2015, over a year and a half after

McKenna finalized the JPAS Report.

     With the JPAS Report’s publication date falling outside New

Jersey’s one-year statute of limitations period, Plaintiff

continues to press the same argument before this Court as she

did before Judge Harrington.   She argues that her claim was



3 Although Plaintiff had previously contended that her defamation
claim was supported by comments from McKenna to a prospective
employer, by Plaintiff’s own admission, she was unable to
present any admissible evidence at trial to support this
allegation. See Trial Tr., Mar. 6, 2019, at 642:3-16.
                                18
nonetheless timely because she did not find out about the JPAS

Report until August 2014.    Thus, Plaintiff asserts the discovery

date of August 2014 means that her defamation claim was within

the one-year statute of limitations when her original Complaint

was filed in January 2015.   Plaintiff’s argument fails before

this Court and should have failed before the Superior Court.

     This Court can find no legal precedent to apply the

discovery rule to a defamation claim in New Jersey, as Plaintiff

has argued for some years now.    Judge Harrington previously

allowed Plaintiff’s defamation claim to proceed under a

discovery rule theory.   The Third Circuit, however, has

explicitly stated that under New Jersey law, “the ‘discovery

rule’ cannot extend the limitations period for defamation

claims.” O'Donnell v. Simon, 362 F. App'x 300, 305 (3d Cir.

2010)(citing Lawrence v. Bauer Publ'g & Printing Ltd., 78 N.J.

371, 396 A.2d 569, 570 (1979)).    Indeed, New Jersey courts have

repeatedly and consistently held that that the discovery rule

cannot, under any circumstances, toll defamation actions. See,

e.g., Nuwave Inv. Corp. v. Hyman Beck & Co., 221 N.J. 495, 500–

01 (2015)(“The statute's clear and unqualified language requires

all libel claims to be made within one year of the date of the

publication. That language cannot be reconciled with the

exception proposed by plaintiffs. In declining to create a

judicial discovery rule, we leave amendment of the statute to

                                  19
the Legislature”); Burr v. Newark Morning Ledger Co., 2018 WL

1955050, at *2 (N.J. Super. Ct. App. Div. Apr. 26, 2018)(holding

that “recent unambiguous precedent dictates” that the discovery

rule is inapplicable to defamation claims); Sivells v. Sam's

Club, 2017 WL 3151246, at *9, n.12 (D.N.J. July 25, 2017)( “As to

the discovery rule, it may not apply to defamation claims at

all.”).

     Second, Plaintiff cannot use the continuing tort doctrine

to restart the statute of limitations each time a potential

employer views the JPAS Report.    As noted by the Superior Court

of New Jersey, Appellate Division, “[o]ur courts have never

applied the continuing violation doctrine to defamation claims.”

Roberts v. Mintz, 2016 WL 3981128, at *4 (N.J. Super. Ct. App.

Div. July 26, 2016).   Furthermore, application of the continuing

tort doctrine under these circumstances would be at odds with

the single publication rule in defamation cases, which provides

that “a statement posted on the internet is deemed only to be

published once for purposes of the statute of limitations; the

limitations period does not restart every time the post is

viewed.” Id. at *5(citing Churchill v. State, 378 N.J.Super.

471, 478, 876 A.2d 311 (App.Div.2005)).

     Based on the facts in this case, the publication date for

statute of limitations purposes was May 1, 2013: the date

McKenna finalized the JPAS Report within the system.   As such,

                                  20
Plaintiff would have needed to assert her defamation claims no

later than May 1, 2014.    Under the law, these dates cannot be

tolled because Plaintiff only found out about the report in

August 2014.    In short, Plaintiff’s defamation claim was already

too late when she filed her initial pro se Complaint in January

2015.


        B.   “Law of the Case” Doctrine

    Alternatively, Plaintiff argues that this Court should abide

by Judge Harrington’s prior ruling because it has become “law of

the case.”    This Court disagrees.   The law of the case doctrine

is “an amorphous concept which generally holds that ‘when a

court decides upon a rule of law, that decision should continue

to govern the same issues in subsequent stages in the same

case.’” In re Caterpillar Inc., 67 F. Supp. 3d 663, 669–70

(D.N.J. 2014)(quoting Arizona v. California, 460 U.S. 605, 618

(1983)).     As explained by the Supreme Court, however, “[a] court

has the power to revisit prior decisions of its own or of a

coordinate court in any circumstance, although as a rule courts

should be loath to do so in the absence of extraordinary

circumstances such as where the initial decision was clearly

erroneous and would make a manifest injustice.” Christianson v.

Colt Indus. Operating Corp., 486 U.S. 800, 816 (1988).    The

Third Circuit has recognized several “extraordinary

circumstances” which would permit revisiting a prior decision.
                                21
Such circumstances exist where (1) new evidence is available;

(2) a supervening new law has been announced; (3) the order

clarifies or corrects an earlier, ambiguous ruling; and (4)

where a prior ruling, even if unambiguous, might lead to an

unjust result. See In re Pharmacy Benefit Managers Antitrust

Litig., 582 F.3d 432, 439 (3d Cir.2009).    Significantly, “the

law of the case doctrine does not restrict a court's power but

rather governs its exercise of discretion.” In re City of Phila.

Litig., 158 F.3d 711, 718 (3d Cir. 1998).

       The state court allowed Plaintiff’s defamation claim to

proceed on an erroneous application of the discovery rule.

Moreover, the court compounded the error by ordering that the

defamation claim would proceed to trial.    This Court now

exercises its discretion to correct the Superior Court’s clearly

erroneous application of the discovery rule to a defamation

claim, which was precipitated by Plaintiff’s misstatement of the

law.    Although the record in the state court action demonstrates

that Defendant objected to the court’s finding, Defendant did

not prevail.    The application of the discovery rule to a

defamation claim was “clearly erroneous.”    To permit the verdict

to stand under the law of the case doctrine would result in

“manifest injustice.”




                                  22
     C.     Waiver of Defense

     Plaintiff argues that Defendant’s statute of limitations

defense should be considered waived because Defendant failed to

include it in either its Amended Answer or the Final Pre-Trial

Order.    The Court finds this argument unpersuasive, but

certainly questions why Defendant failed to raise this

affirmative defense earlier.4   Indeed, Defendant could have moved

to amend its Amended Answer to include the affirmative defense

even after the issue had been raised before this Court at trial.

See, e.g., Ajax Enters. v. Fay, 2007 WL 766335, at *2 (D.N.J.

Mar. 7, 2007)(noting that “amendments may be made during trial,

after the close of testimony, or even after judgment” as long as

the nonmoving party will not be “unfairly disadvantaged or

deprived of the opportunity to present facts or evidence that it

would have offered”).   Defendant now states that “MSE should be

permitted leave to amend and its Answer [] to include the

statute of limitations as a defense,” [Dkt. No. 67, at 3-4], but




4 The Court notes that at the time Defendant filed its Amended
Answer (at the direction of Judge Harrington’s September 28,
2017 Order), Defendant presumably believed, based on Judge
Harrington’s prior holding, that it was precluded from asserting
the statute of limitations affirmative defense until trial. To
that end, Judge Harrington’s ruling would have still been
binding upon Defendant, even though the Amended Answer was being
filed in this Court, because “the orders or judgments entered by
the state court prior to removal should be treated as orders or
judgments entered by the district court.” Tehan v. Disability
Mgmt. Servs., Inc., 111 F. Supp. 2d 542, 547 (D.N.J. 2000).
                                23
Defendant has never formally requested this Court’s permission

to do so, pursuant to Local Civil Rule 15.1.

     Although it would have been wise for Defendant amend its

Amended Answer, Defendant’s failure to amend is not dispositive.

Under established circuit law precedent, the failure to include

a defense in a responsive pleading does not automatically result

in a waiver.   As previously noted by the Third Circuit,

affirmative defenses, which include the statute of limitations,

are not waived if raised at a “pragmatically sufficient time”

with no prejudice to the plaintiff. See Balter v. United States,

172 F. App'x 401, 403 (3d Cir. 2006)(citing Eddy v. VI Water &

Power Authority, 256 F.3d 204, 209 (3d Cir. 2001)).   Moreover,

“issues tried by the express or implied consent of the parties

are ‘treated in all respects as if they had been raised in the

pleadings.’” Charpentier v. Godsil, 937 F.2d 859, 864 (3d Cir.

1991)(quoting Prinz v. Greate Bay Casino Corp., 705 F.2d 692,

694 (3d Cir. 1983)).   Furthermore, even though the statute of

limitations affirmative defense was not asserted in the Final

Pre-Trial Order, “[i]t is well established that departure from

or adherence to the pretrial order is a matter peculiarly within

the discretion of the trial judge.” Beissel v. Pittsburgh & Lake

Erie R. Co., 801 F.2d 143, 150 (3d Cir. 1986)(citing Berroyer v.

Hertz, 672 F.2d 334, 338 (3d Cir. 1982)).



                                24
     As acknowledged by Plaintiff, Defendant has asserted the

statute of limitations defense since the case’s time in the

Superior Court.   Plaintiff knew of Defendant’s statute of

limitations objection for almost two years before trial;

Plaintiff cannot now claim to be prejudiced by the assertion of

this defense.   Plaintiff was aware of the statute of limitations

defense, but sought to keep the defamation claim alive based on

a misapplication of the discovery rule.   In actuality, by

arguing the law of the case, Plaintiff undermines her argument

that she had insufficient notice of Defendant’s statute of

limitations defense:

     MS. BLAND-TULL: Yes, your Honor. And, Judge, I know
     that your Honor may not be bound by the previous
     ruling of the Superior Court judge in this case, but
     this has all been the subject of a motion, and the
     defendant's motion was denied with respect to these
     issues in Superior Court. So I understand we are in a
     different jurisdiction now, but I would respectfully
     argue that there is an issue of the law of the case
     that applies to this at this time.

     THE COURT: The judge ruled that the statute of
     limitations had not transpired on the defamation
     claim–

     MS. BLAND-TULL: That is correct, Judge.

     THE COURT: -- based on the pleading itself.

     MS. BLAND-TULL: Correct, Judge.

Trial Tr., Mar. 6, 2019, at 557:11-24 (emphasis added).

     On the one hand Plaintiff seeks to prevent Defendant from

raising the statute of limitations defense (under law of the

                                25
case) and on the other hand Plaintiff contends Defendant failed

to raise it.   Certainly by raising the statute of limitations

defense at the September 2017 oral argument on the Motion for

Summary Judgment and Motion for Reconsideration, Defendant put

Plaintiff on notice.   A defense that was thoroughly litigated

between the parties cannot be said to have been waived. See

Stafford v. E.I. Dupont De Nemours, 27 F. App'x 137, 140 (3d

Cir. 2002)(holding that when one party met the other’s “statute

of limitations defense head-on in the District Court, without

objection. He had a full and fair opportunity to present his

arguments, and he will not now be heard to raise an objection”);

see also Balter, 172 F. App'x at 403 (holding that district

court had properly considered statute of limitations defense

even though it had not been raised in initial motion to dismiss

or summary judgment motion, where “defendants raised the statute

of limitations defense in their objections to the Magistrate

Judge's first Report and Recommendation, and again on remand

from the District Court in their answer and second motion to

dismiss and for summary judgment” and “[plaintiff] was afforded

an opportunity to meet that defense and to present his

arguments”).

     Although Defendant would have been prudent to raise this

issue to the Court before trial, this Court is somewhat

reluctant to fault Defendant for failing to do so when Judge

                                26
Harrington had previously ruled the issue was to be tried before

a jury. See Superior Court Transcript, at 36:24-37:1(Judge

Harrington stating that he “may not let the jury consider” the

defamation claim, but that he was “not preventing them from

putting together a case to bring to the jury on defamation”).

Indeed, it seems that Defendant operated under the belief that

Judge Harrington’s ruling prevented it from raising the statute

of limitations defense again until Plaintiff rested her case at

trial.   To that end, Defendant repeatedly emphasized to this

Court that it was moving for judgment as a matter of law on

statute of limitations grounds “now that the record is closed.”

See Trial Tr., Mar. 7, 2019, at 681:23-684:17 (Defendant arguing

that “your Honor is ruling a closed record in this court.    Judge

Harrington did not rule on a Rule 50 motion.   The record is now

closed, your Honor is not bound by law of the case”).    These

factors all lead this Court to conclude that Defendant

interpreted Judge Harrington’s decision to preclude Defendant

from reasserting the statute of limitations defense until a Rule

50 motion at trial.

     In this Court’s final analysis, it would be perverse to

allow Plaintiff to benefit from her own misstatements of the law

that caused this legal debacle in the first place.   The law

could not be clearer: there is no discovery rule exception for

defamation claims.    The party who was prejudiced was Defendant

                                 27
who was forced to litigate a time-barred claim for two

additional years.5   Therefore, this Court exercises its

discretion to rule upon Defendant’s statute of limitations

affirmative defense.


     D.     Absolute Immunity

     Throughout the course of this litigation, Defendant has

leaned heavily on an absolute immunity defense to the defamation

claim.    Specifically, Defendant argued that the defamation claim

fails because MSE is entitled to absolute immunity for

statements made in the JPAS Report.   As noted by Defendant,

“courts have granted official immunity to private actors in

defamation actions resulting from reports prepared by private

industry for government agencies.” Gulati v. Zuckerman, 723 F.

Supp. 353, 356 (E.D. Pa. 1989)(internal citations omitted).    To

this point, MSE argues that government regulations obligated MSE

to report “adverse information” about Plaintiff’s fitness to

hold a security clearance, and that it had no choice but to put

the relevant information in the JPAS Report. For that reason,

Defendant claims that any information provided in the JPAS

Report is entirely privileged.   Perplexingly, Defendant viewed a




5 With the benefit of hindsight, of course it is easy to
criticize Defendant for not raising the statute of limitations
defense before this Court well before trial. However, the Court
sees little point in doing so now.
                                28
finding of absolute immunity as a forgone conclusion.    This

Court, however, disagrees.

     Without binding support from the Third Circuit, Defendant

cites to the Fourth Circuit’s decision in Becker v. Philco

Corp., 372 F.2d 771 (4th Cir. 1967).    In Becker, two individuals

sued their former employer, a defense contractor, for submitting

an allegedly defamatory report to DoD officials, under

regulations which required the contractor to submit a report “of

any loss, compromise, or suspected compromise of classified

information.” Id. at 773.    Ultimately, the Fourth Circuit held

that the employer was absolutely immune from liability for the

alleged defamation in the report.     The Fourth Circuit stated:

     “[T]he company has no discretion and is mandatorily
     ordered to report the suspicion immediately. There is no
     question but that the system of reporting was valid. The
     obligation could scarcely be couched in more imperious
     or exacting language. It embraces both true and false
     accusations,   both    substantial   and   insubstantial
     suggestions, perhaps encompassing even rumors. It
     demands investigation of them by the company and a report
     of it to the Defense Department. That is precisely what
     Philco did. Faithful to the contract, it could have done
     no less.”

Id. at 774 (emphasis added).   Although the Becker decision sets

a precedent for absolute immunity, even when the information

reported includes rumors, this Court finds that the regulation

at issue in this case is substantially different from the one

examined by the Becker court over fifty years ago.    As outlined

in Section 3 of the National Industrial Security Program

                                 29
Operating Manual, titled “Reporting Requirements,” MSE is bound

to abide by the following guidelines:


     1-302 Reports to be Submitted to the CSA

     a. Adverse Information. Contractors shall report adverse
     information coming to their attention concerning any of
     their cleared employees. Reports based on rumor or
     innuendo should not be made. The subsequent termination
     of employment of an employee does not obviate the
     requirement to submit this report. If the individual is
     employed on a Federal installation, the contractor shall
     furnish a copy of the report and its final disposition
     to the commander or head of the installation.

     NOTE: In two court cases, Becker v. Philco and Taglia v.
     Philco (389 U.S. 979, 88 S.Ct. 408, 19 L.Ed.2d 473), the
     U.S. Court of Appeals for the 4th Circuit decided on
     February 6, 1967, that a contractor is not liable for
     defamation of an employee because of reports made to the
     Government under the requirements of this Manual and its
     previous versions.


NISPOM, Section 3, at 1-302(a)(emphasis added).   As further

clarified in Appendix C of NISPOM, “Adverse Information” is

defined as “any information that adversely reflects on the

integrity or character of a cleared employee, that suggests that

his or her ability to safeguard classified information may be

impaired, or that his or her access to classified information

clearly may not be in the best interests of national security.”

     Whereas the Becker court dealt with a reporting requirement

that embraced “both true and false accusations,” NISPOM clearly

instructs not to report information “based on rumor or

innuendo.”   Therefore, to the extent reports within JPAS are

                                30
immune from suit, an issue this Court need not decide, that

immunity is qualified, rather than absolute: it does not cover

reports based on rumor or innuendo.    To that end, whether a

report is based on rumor or innuendo would be a factual finding

for a jury.6

     Following the verdict, this Court asked the parties if they

wished to ask the jury a special interrogatory about this issue.

Unfortunately, as outlined in the exchange below, the parties

precluded the Court from asking the jury if they found that the

JPAS Report was based on rumor or innuendo:


     THE COURT: The only question is that the legal -- let
     me just -- I want to make sure I'm not excusing the
     jury and then regret it later. The legal argument that
     the defendant is making is that they have a legal
     obligation to report a threat. Right?

     MR. LEAHY: Correct, your Honor.

     THE COURT: If the jury found that a threat was never
     made does your legal position stand? And should I ask
     the jury whether they found -- should I issue a
     special interrogatory asking them whether or not they
     found that a threat was a made?

     (Short pause.)



6 The Court notes that Defendant relies upon Mission1st Grp.,
Inc. v. Filak, 2010 WL 4974549, at *2 (D.N.J. Dec. 2, 2010) to
supports its absolute immunity defense. Indeed, in that case,
the court found that an allegedly false report about a cleared
employee was entitled to absolute privilege because it was made
pursuant to a governmentally imposed duty. Id. However, this
Court declines to follow that decision, as it did not consider
whether the allegedly false report was premised upon “rumor or
innuendo,” as instructed by the plain text of NISPOM.
                                31
MR. LEAHY: I was -- what we have just discussed, your
Honor, is I don't know that it would change the
defense because --

THE COURT:    Because?

MR. LEAHY:   -- as you said, anything that is reported
to JPAS is   absolutely privileged. At the same time if
they found   that the threat was -- if they found that a
threat was   in the made --

THE COURT: But if it were false -- if they found that
a threat was never made and MSE made it up that would
not be privileged, would it?

MR. LEAHY: It would still be privileged, your Honor,
based on the Mission First case. I mean, the privilege
is absolute and holds regardless of whether the
information was rightly reported. And that's quoting
from Mission First which was quoting from Becker. So
that is the law of the land, your Honor.

THE COURT: If it was made reckless does that matter?

MR. LEAHY: It does not matter, your Honor, it is
absolute privilege.

MS. BLAND-TULL: Your Honor, the NISPOM regulations
upon which the case is based specifically say that the
immunity does not apply to rumor, innuendo and -- and
I forget the other language, but language to the
effect of statements that have not been corroborated
or don't have a trustworthiness.

THE COURT: So do I present the issue of qualified
immunity to the jury? Is it not a jury's finding
whether or not it was --

MR. LEAHY: It is not, your Honor, because this is not
a qualified immunity issue, this is absolute privilege
issue and so that is a strict legal one, not a jury
issue.

THE COURT: Well, I guess what I would say is the
following: If the parties are incorrect and there
should be a question that I should be posing to the
jury and I find that my failure to pose the question
to the jury prevents me from deciding the issue of
                           32
     this privilege and I have to order a new trial, I
     will. I just am not going to lose the jury -- so I
     guess the parties need to be confident about it.
     Neither one of you want me to issue a special
     interrogatory, I'm just cautiously saying to the
     parties that if in the end I determine I should have
     and I haven't it would necessitate a new trial. But
     that will be what it will be I guess.


Trial Tr., Mar. 7, 2019, at 784:16-786:20.

     Although the jury’s verdict on the defamation claim

indicates that the jury found that information in the JPAS

Report was false, it does not tell the Court whether the jury

viewed the information as “based on rumor or innuendo.”    There

are many reasons why the jury could have found that Defendant’s

report was false, without being based on rumor or innuendo.    For

example, the jury could have believed that the JPAS Report

contained false information about Plaintiff, but that Defendant

had a good faith reason for mistakenly accepting the information

as factual.   However, this Court cannot speculate as to the

jury’s state of mind.   With the parties unwilling to send a

special interrogatory to the jury, this Court is unable to reach

that issue.   If this Court did not set aside the defamation

verdict on statute of limitations grounds, a new trial would

have been necessary to properly address the immunity issue.

Therefore, in accordance with Fed. R. Civ. P. 50(c)(1), the

Court will conditionally grant Defendant’s alternative motion

for a new trial.

                                33
V.   CONCLUSION

     For the foregoing reasons, Defendant’s Motion for Judgment

as a Matter of Law shall be GRANTED and the jury verdict on the

defamation claim will be set aside.     The Court will direct the

entry of (1) judgment on the jury’s verdict on the NJLAD

retaliation claim and (2) judgment as a matter of law in favor

of Defendant on the defamation claim.


DATED: July 9, 2019

                                      s/Renee Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge




                               34
